IN THE SUPREME COURT OF THE STATE OF DELAWARE

  GERTRUDE KOLLOCK,                             §      No. 607, 2014
                                                §
                Appellant,                      §      Court Below:
                Appellant Below,                §
                Claimant Further Below,         §      Superior Court
                                                §      of the State of Delaware,
         v.                                     §      in and for
                                                §      Sussex County
  ALLEN HARIM FOODS, LLC,                       §
                                                §      C. A. No. S14A-06-002 ESB
                Appellee,                       §
                Appellee Below,                 §
                Employer Further Below.         §

                                Submitted: May 13, 2015
                                 Decided: May 14, 2015

  Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                       ORDER

         This 14th day of May 2015, the Court, having considered this matter on the

briefs of the parties, and having concluded that the same should be affirmed on the

basis of and for the reasons assigned by the Superior Court in its decision of

October 7, 2014;

         NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:



                                          /s/ Karen L. Valihura
                                                 Justice